Exhibit 10.2

EXECUTION COPY

WAIVER TO LOAN AND SECURITY AGREEMENT

This Waiver to Loan and Security Agreement (this “Waiver”) dated as of July 10,
2015, is by and between SILICON VALLEY BANK, a California corporation with a
loan production office located at 275 Grove Street, Suite 2-200, Newton,
Massachusetts 02466 (“Bank”), and INTERSECTIONS INC., a Delaware corporation
(“Borrower”).

W I T N E S S E T H:

WHEREAS, Borrower and Bank are party to that certain Loan and Security Agreement
dated as of October 7, 2014 as amended by a First Amendment to Loan Agreement
dated as of April 21, 2015 (as amended, modified, supplemented or restated and
in effect from time to time, the “Loan Agreement”); and

WHEREAS, Borrower has notified Bank that pursuant to a certain Stipulated Final
Judgment and Order with an effective date of July 6, 2015 (being the date
entered into the docket) attached hereto as Exhibit A (the “Order”), Borrower
has been ordered to pay to the Consumer Financial Protection Bureau (“CFPB”) a
$1,200,000 civil penalty in three installments of $400,000 (collectively, the
“Order Payments”), to reserve or deposit into a segregated deposit account
$55,000 to be used for consumer refunds, with any surplus being paid to the
CFPB, and to comply with certain other obligations; and

WHEREAS, the last $400,000 installment (the “Last Installment”) is due sixty
(60) days from the effective date of the Order; and

WHEREAS, the failure to discharge, satisfy or pay the Order within thirty
(30) days of the effective date would constitute an Event of Default under
Section 8.7 of the Loan Agreement; and

WHEREAS, Section 8.7 also provides that no Advances will be made prior to the
satisfaction, payment or discharge of the Order; and

WHEREAS, Borrower has requested that Bank waive the requirement under
Section 8.7 that the Order be discharged, paid or satisfied within thirty
(30) days as to the Last Installment which is not due until sixty (60) days
after the effective date of the Order and that Advances be made prior to the
date the Order is satisfied, paid and discharged so long as Borrower otherwise
satisfies the applicable conditions to Advances as set for in the Loan
Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1. Capitalized Terms. All capitalized terms used herein and not otherwise
defined shall have the same meaning herein as in the Loan Agreement.

2. Waiver. Subject to the satisfaction of all of the conditions precedent
described in Section 3 below, Bank hereby waives, as to the last installment due
pursuant to the Order, the



--------------------------------------------------------------------------------

requirement under Section 8.7 that the Order be discharged, paid or satisfied
within thirty (30) days and agrees that Advances may be made prior to the date
the Order is satisfied, paid and discharged so long as Borrower otherwise
satisfies the applicable conditions to Advances as set for in the Loan
Agreement, and provided that Borrower pays all of the Order Payments on or prior
to the date such Order Payments are due pursuant to the Order.

3. Conditions Precedent to Effectiveness. This Waiver shall not be effective
until each of the following conditions precedent have been fulfilled to the
satisfaction of Bank:

(a) This Waiver shall have been duly executed and delivered by the respective
parties hereto. Bank shall have received a fully executed copy hereof.

(b) All necessary consents and approvals to this Waiver shall have been obtained
by the Loan Parties.

(c) After giving effect to this Waiver, no Default or Event of Default shall
have occurred and be continuing.

(d) Bank shall have received the costs and expenses required to be paid pursuant
to Section 5 of this Waiver (including the reasonable and documented fees and
disbursements of legal counsel required to be paid thereunder).

4. Representations and Warranties. Borrower hereby represents and warrants to
Bank as follows:

(a) This Waiver is, and each other Loan Document to which it is or will be a
party, when executed and delivered by each Credit Party that is a party thereto,
will be the legally valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its respective terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
and equitable principals (whether enforcement is sought by proceedings in equity
or at law).

(b) Its representations and warranties set forth in this Waiver, the Loan
Agreement and the other Loan Documents to which it is a party are (i) to the
extent qualified by materiality, true and correct in all respects (except to the
extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall have been true and
correct in material respects as of such earlier date) and (ii) to the extent not
qualified by materiality, true and correct in all material respects, in each
case, on and as of the date hereof, as though made on such date (except to the
extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date).

(c) The execution and delivery by each Credit Party of this Waiver, the
performance by such Credit Party of its obligations hereunder and the
performance of Borrower under the Loan Documents (i) have been duly authorized
by all necessary organizational action on the part of such Credit Party and
(ii) will not (A) violate any provisions of the certificate of incorporation or
formation or organization or by-laws or limited liability company agreement or
limited partnership agreement of such Credit Party or (B) constitute a violation
by such Credit Party of any applicable material Requirement of Law.



--------------------------------------------------------------------------------

Each Credit Party acknowledges that Bank has acted in good faith and has
conducted in a commercially reasonable manner its relationship with each Credit
Party in connection with this Waiver and in connection with the other Loan
Documents. Each Credit Party understands and acknowledges that Bank is entering
into this Waiver in reliance upon, and in partial consideration for, the above
representations, warranties, and acknowledgements, and agrees that such reliance
is reasonable and appropriate.

5. Payment of Costs and Expenses. Borrower shall pay to Bank all reasonable
costs and out-of-pocket expenses of every kind in connection with the
preparation, negotiation, execution and delivery of this Waiver and any
documents and instruments relating hereto or thereto (which costs include,
without limitation, the reasonable and documented fees and expenses of any
attorneys retained by the Bank).

6. Choice of Law. THIS WAIVER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. Each party hereto submits to
the exclusive jurisdiction of the State and Federal courts in the Southern
District of the State of New York; provided, however, that nothing in the Loan
Agreement as amended by this Waiver shall be deemed to operate to preclude Bank
from bringing suit or taking other legal action in any other jurisdiction to
realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Bank. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO WAIVES ITS RIGHT TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS WAIVER, THE
OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT,
BREACH OF DUTY AND ALL OTHER CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS WAIVER, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

7. Counterpart Execution. This Waiver may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Waiver.
Delivery of an executed counterpart of this Waiver by telefacsimile or by e-mail
transmission of an Adobe file format document (also known as a PDF file) shall
be equally as effective as delivery of an original executed counterpart of this
Waiver. Any party delivering an executed counterpart of this Waiver by
telefacsimile or by e-mail transmission of an Adobe file format document (also
known as a PDF file) also shall deliver an original executed counterpart of this
Waiver but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Waiver.



--------------------------------------------------------------------------------

8. Effect on Loan Documents.

(a) The waiver set forth herein shall be limited precisely as written and shall
not be deemed (a) to be a forbearance, waiver, or modification of any other term
or condition of the Loan Agreement or of any Loan Documents or to prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with the Loan Documents; (b) to be a consent to any future consent or
modification, forbearance, or waiver to the Loan Agreement or any other Loan
Document, or to any waiver of any of the provisions thereof; or (c) to limit or
impair Bank’s right to demand strict performance of all terms and covenants as
of any date. Each Credit Party hereby ratifies and reaffirms its obligations
under the Loan Agreement and the other Loan Documents to which it is a party, as
amended hereby, and agrees that none of the waivers to the Loan Agreement set
forth in this Waiver shall impair such Credit Party’s obligations under the Loan
Documents or Bank’s rights under the Loan Documents. Each Credit Party hereby
further ratifies and reaffirms the validity and enforceability of all of the
Liens heretofore granted, pursuant to and in connection with the Guaranty or any
other Loan Document to Bank, as collateral security for the obligations under
the Loan Documents, in accordance with their respective terms, and acknowledges
that all of such Liens, and all collateral heretofore pledged as security for
such obligations, continues to be and remain collateral for such obligations
from and after the date hereof. Each Credit Party acknowledges and agrees that
the Loan Agreement and each other Loan Document is still in full force and
effect, as amended hereby, and acknowledges as of the date hereof that such
Credit Party has no defenses to enforcement of the Loan Documents. Each Credit
Party waives any and all defenses to enforcement of the Loan Agreement as
amended hereby and each other Loan Documents that might otherwise be available
as a result of this Waiver.

(b) This Waiver is a Loan Document.

9. Entire Agreement. This Waiver constitutes the entire agreement between the
Loan Parties and Bank pertaining to the subject matter contained herein and
supersedes all prior agreements, understandings, offers and negotiations, oral
or written, with respect hereto and no extrinsic evidence whatsoever may be
introduced in any judicial or arbitration proceeding, if any, involving this
Waiver.

10. Severability. The provisions of this Waiver are severable, and if any clause
or provision shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall affect only such
clause or provision, or part thereof, in such jurisdiction and shall not in any
manner affect such clause or provision in any other jurisdiction, or any other
clause or provision in this Waiver in any jurisdiction.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

EXECUTION COPY

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

BORROWER: INTERSECTIONS INC. By:   LOGO [g935410ex10_2p5.jpg]  

 

Name:  

Ronald L. Barden

Title:  

CFO



--------------------------------------------------------------------------------

BANK:   SILICON VALLEY BANK   By:   LOGO [g935410ex10_2p6.jpg]    

 

  Name:  

JACK GAZIANO

  Title:  

MANAGING DIRECTOR

 

Signature Page 2 to Waiver to Loan and Security Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED: GUARANTORS: CAPTIRA ANALYTICAL, LLC, a Delaware limited
liability company By:   LOGO [g935410ex10_2p7a.jpg]  

 

Name:  

Ronald L. Barden

Title:  

CFO

CREDITCOMM SERVICES LLC, a Delaware limited liability company By:   LOGO
[g935410ex10_2p7b.jpg]  

 

Name:  

Ronald L. Barden

Title:  

CFO

i4c INNOVATIONS INC., a Delaware corporation By:   LOGO [g935410ex10_2p7c.jpg]  

 

Name:  

Ronald L. Barden

Title:  

CFO

INTERSECTIONS ARIZONA HOLDINGS INC., a Delaware corporation By:   LOGO
[g935410ex10_2p7d.jpg]  

 

Name:  

Ronald L. Barden

Title:  

CFO

INTERSECTIONS ENTERPRISES INC., a Delaware corporation By:   LOGO
[g935410ex10_2p7e.jpg]  

 

Name:  

Ronald L. Barden

Title:  

CFO

 

2



--------------------------------------------------------------------------------

INTERSECTIONS HOLDINGS INC., a Delaware corporation By:   LOGO
[g935410ex10_2p8a.jpg]  

 

Name:  

Ronald L. Barden

Title:  

CFO

INTERSECTIONS INSURANCE SERVICES INC., an Illinois corporation By:   LOGO
[g935410ex10_2p8b.jpg]  

 

Name:  

Ronald L. Barden

Title:  

CFO

INTERSECTIONS MARKETING SERVICES INC., a Delaware corporation By:   LOGO
[g935410ex10_2p8c.jpg]  

 

Name:  

Ronald L. Barden

Title:  

CFO

SCREENING INTERNATIONAL HOLDINGS LLC, a Delaware limited liability company By:  
LOGO [g935410ex10_2p8d.jpg]  

 

Name:  

Ronald L. Barden

Title:  

CFO

 

3



--------------------------------------------------------------------------------

EXHIBIT A

ORDER

(see attached)

 

1